     Case 3:17-cv-00601-MHL Document 78-5 Filed 03/08/19 Page 1 of 2 PageID# 950



 1                                                          EXHIBIT E

 2


 3                         STATE BAR
                           ^^ARIZONA                                        Assistant's Direct Line: 602-340-7253
 4
                  November 27, 2018
 5
                  PERSONAL AND CONFIDENTIAL

 6                Jason Goodman
                  252 7th Ave. #6s
                  New York, NY 10001
 7
                  Re: File No:            18-3258
 8                     Complainant: D. George Swelgert

                  Dear Mr. Goodman:
 9
                  The State Bar recently received a bar charge against you from Mr. Swelgert. Mr. Swelgert
10
                  alleges that you engaged In the unauthorized practice of law In Arizona by publishing certain
                  YouTube videos of yourself, Brian VukadIn, and Michael Barden In which you discuss Mr.
                  Barden's pending criminal case.
11
                  After our review of the charge, we have determined that no further Investigation Is
                  warranted at this time. We therefore consider this file closed. However, please be mindful
12                of Arizona Supreme Court Rule 31(a)(2) which defines the practice of law In Arizona as
                  Including ''expressing legal opinions."
13
                 The closing letter to Mr. Swelgert contained the following:

14                         I reviewed your submissions regarding Mr. Goodman In which you allege that
                           Mr. Goodman engaged in the unauthorized practice of law In Arizona. Your
                           submissions include links to YouTube videos.
15
                           I viewed the YouTube videos that you reference in your submissions. The
16                         YouTube videos Include conversations between Mr. Goodman, a person
                           named Brian VukadIn, and Michael Barden. Mr. Barden is the defendant in a
                           criminal case pending In Marlcopa County Superior Court.        Mr. Barden Is
17                         represented by an attorney licensed to practice law in Arizona In his criminal
                           case.


18                         In the videos, Mr. Goodman states that Mr. VukadIn is not an attorney, that
                           they are not offering legal advice, that Mr. Barden has counsel and. If there
19                         are attorneys who would like to assist Mr. Barden, then they should contact
                           him. In the videos. It appears that Mr. VukadIn and Mr. Goodman provide
                           personal opinions on Mr. Barden's case and to Mr. Barden regarding his case.
20
                        Based upon my review of the videos, there Is not clear and convincing
                        evidence that Mr. Goodman engaged In the unauthorized practice of law In
21                      Arizona. Accordingly, I have determined that further Investigation Is not
                        warranted at this time and our file has been closed. However, I provided Mr.
22                      Goodman a reference to the Arizona Supreme Court Rule on the unauthorized
                        practice of law In Arizona so that he can ensure his conduct comports with
                        that rule.
23


24               18-9472                                     Page 1 of 2


25                                    4201 N. 24th Street ' Suite 100 • Phoenix, AZ 85016-6266
                                     PH;602.252.4804 ' fax.-602.271.4930 ' website; www.azbar.or
26

27


28




     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT E - 1
 Case 3:17-cv-00601-MHL Document 78-5 Filed 03/08/19 Page 2 of 2 PageID# 951




          If you wish to receive a copy of the charge filed by Mr. Swelgert please notify us at the
          number above and It will be provided. Pursuant to Rule 70(a)(4), Ariz. R. Sup. Ct., the
          record of this charge will be public for six months from the date of this letter. This charge
          has no adverse Impact on your standing with the State Bar. The record shows a consumer
          charge that was dismissed. Pursuant to Rule 71, Ariz. R. Sup. Ct., the State Bar file may be
          expunged In three years.

          Sincerely,




          Nicole S Kaseta
          Bar Counsel - Intake

          NSK/sb




           18-9472                                  Page 2 of 2




DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT E - 2
